Citation Nr: 1745664	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  09-34 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) to include as secondary to service-connected sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel






INTRODUCTION

The Veteran served on active duty from September 1978 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Buffalo, New York.

In March 2013, the Board remanded the Veteran's claims for additional development.  In April 2016, the Board denied the Veteran's claim for service connection for COPD.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, a December 2016 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the December 2016 Joint Motion for Remand (JMR), further action in connection with the claim is warranted.  In particular, the JMR noted that the Board erred in relying upon a September 2008 VA examination in which the VA examiner neglected to specifically opine as to whether the Veteran's service-connected sleep apnea aggravated his COPD.  Thus, a new VA examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional pertinent records adequately identified by the Veteran.

2.  Thereafter, the Veteran must be afforded a VA examination to determine whether the Veteran's COPD is related to his military service or to his service-connected sleep apnea.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished. 

Based on a review of the evidence of record, the examiner must provide an opinion as to whether:

 a)  It is at least as likely as not that the Veteran's COPD is related to, or aggravated by, his military service; and 
 
 b)  Whether it is at least as likely as not (50 percent or greater) that the Veteran's COPD is proximately due to or aggravated by his service connected sleep apnea.
 
A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Thereafter, readjudicate the claim in light of this and all other additional evidence.  If the Veteran's claim remains denied, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




